Exhibit 10.16
 
RESTRICTED STOCK AWARD AGREEMENT
UNDER THE ANTHERA PHARMACEUTICALS, INC.
2013 STOCK OPTION AND INCENTIVE PLAN
 
Name of Grantee:
             
No. of Shares:
             
Grant Date:
             
Grant Date Fair Value:
     



 
Pursuant to the Anthera Pharmaceuticals, Inc. 2013 Stock Option and Incentive
Plan (the “Plan”) as amended through the date hereof, Anthera Pharmaceuticals,
Inc. (the “Company”) hereby grants a Restricted Stock Award (an “Award”) to the
Grantee named above.  Upon acceptance of this Award, the Grantee shall receive
the number of shares of Common Stock, par value $0.001 per share (the “Stock”)
of the Company specified above, subject to the restrictions and conditions set
forth herein and in the Plan.  The Company acknowledges the receipt from the
Grantee of consideration with respect to the par value of the Stock in the form
of cash, past or future services rendered to the Company by the Grantee or such
other form of consideration as is acceptable to the Administrator.
 
1.             Acceptance of Award.  The Grantee shall have no rights with
respect to this Award unless he or she shall have accepted this Award by
(i) signing and delivering to the Company a copy of this Award Agreement, and
(ii) delivering to the Company a stock power endorsed in blank.  Upon acceptance
of this Award by the Grantee, the shares of Restricted Stock so accepted shall
be issued and held by the Company’s transfer agent in book entry form, and the
Grantee’s name shall be entered as the stockholder of record on the books of the
Company.  Thereupon, the Grantee shall have all the rights of a stockholder with
respect to such shares, including voting and dividend rights, subject, however,
to the restrictions and conditions specified in Paragraph 2 below.
 
2.             Restrictions and Conditions.
 
(a)           Any book entries for the shares of Restricted Stock granted herein
shall bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.
 
(b)           Shares of Restricted Stock granted herein may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of by the
Grantee prior to vesting.
 
(c)           If the Grantee’s employment with the Company and its Subsidiaries
is voluntarily or involuntarily terminated for any reason (including death)
prior to vesting of shares of Restricted Stock granted herein, all shares of
Restricted Stock shall immediately and automatically be forfeited and returned
to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
3.             Vesting of Restricted Stock.
 
(a)           The restrictions and conditions in Paragraph 2 of this Agreement
shall lapse on the Vesting Date or Dates specified in the following schedule so
long as the Grantee remains an employee of the Company or a Subsidiary on such
Dates.  If a series of Vesting Dates is specified, then the restrictions and
conditions in Paragraph 2 shall lapse only with respect to the number of shares
of Restricted Stock specified as vested on such date.
 
Number of
Shares Vested
Vesting Date
   
_____________ (___%)
____________
_____________ (___%)
____________
_____________ (___%)
____________
_____________ (___%)
____________
_____________ (___%)
____________

 
Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.  The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3.
 
(b)            Notwithstanding anything herein to the contrary, in the event
(and only in the event) that the shares of Restricted Stock are assumed or
continued by the Company or its successor entity upon a Sale Event and
thereafter remain in effect following such Sale Event, if the Grantee’s
employment with the Company, its Subsidiaries or successor entity (the
“Employer”) is terminated by the Employer without Cause or by the Grantee for
Good Reason within 12 months after the Sale Event, then the restrictions and
conditions in Paragraph 2 of this Agreement shall lapse with respect to the
number of shares of Stock that would have vested within the three month period
following such termination of employment.
 
(c)           For purposes of this Agreement, “Cause” shall mean (i) gross
negligence or willful misconduct by the Grantee in the performance of the
Grantee’s duties to the Employer that is not cured within 30 days of written
notice thereof, where such gross negligence or willful misconduct has resulted
or is likely to result in substantial and material damage to the Employer;
(ii) a material breach of any agreement between the Grantee and the Employer;
(iii) a material and willful violation by the Grantee of any federal or state
law; (iv) commission by the Grantee of any act of fraud with respect to the
Employer; or (v) the Grantee’s commission of an act of moral turpitude or
conviction of or entry of a plea of nolo contendere to a felony.   For purposes
of this Agreement, “Good Reason” shall mean (a) a material diminution of the
Grantee’s base compensation (other than in connection with a general decrease in
base salaries for most similarly situated employees of the Employer); or (b) a
material change in the geographic location at which the Grantee provides
services to the Employer.  In the event the Grantee is a party to an agreement
with the Employer that contains a different definition of “Cause” and/or “Good
Reason” (or such other similar concepts) the definition(s) set forth in such
other agreement shall be applicable to the Grantee for purposes of this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
4.             Dividends.  Dividends on Shares of Restricted Stock shall be paid
currently to the Grantee.
 
5.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
 
6.             Transferability.  This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
 
7.             Tax Withholding.  The Grantee shall, not later than the date as
of which the receipt of this Award becomes a taxable event for Federal income
tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  Except in the case where an
election is made pursuant to Paragraph 8 below, with the approval of the
Administrator, the required minimum tax withholding obligation may be satisfied,
in whole or in part, by the Company withholding from shares of Stock to be
released by the transfer agent a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.
 
8.             Election Under Section 83(b).  The Grantee and the Company hereby
agree that the Grantee may, within 30 days following the acceptance of this
Award as provided in Paragraph 1 hereof, file with the Internal Revenue Service
and the Company an election under Section 83(b) of the Internal Revenue
Code.  In the event the Grantee makes such an election, he or she agrees to
provide a copy of the election to the Company.  The Grantee acknowledges that he
or she is responsible for obtaining the advice of his or her tax advisors with
regard to the Section 83(b) election and that he or she is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents with regard to such election.
 
9.             No Obligation to Continue Employment.  Neither the Company nor
any Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
 

 
  ANTHERA PHARMACEUTICALS, INC.
           
  By:
     
Title:
     

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
 
 

Dated:              
Grantee’s Signature
         
Address:
                                   

 
 
4

--------------------------------------------------------------------------------